Citation Nr: 0309961	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for sebhorrheic dermatitis (scalp dandruff).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a pilonidal cyst.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO), which denied the veteran's claim for a 
compensable rating for sebhorrheic dermatitis (scalp 
dandruff), as well as a request to reopen a previously denied 
claim for service connection for a pilonidal cyst.

In April 2000, the Board remanded this case to have the 
veteran's scalp skin examined and to have the RO attempt to 
secure additional records that the veteran had identified 
which might be pertinent to his petition to reopen his 
previously denied claim for service connection for a 
pilonidal cyst.  By Supplemental Statement of the Case (SSOC) 
dated in June 2002, the RO increased the rating for 
sebhorrheic dermatitis (scalp dandruff) to 10 percent 
disabling.  The case has since been returned to the Board, 
for appellate disposition.

(It must be noted that, in April 2000, the Board also 
remanded a claim of entitlement to service connection for 
hypertension.  That claim is no longer on appeal because the 
RO granted that benefit in an October 2002 rating decision.)

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for sebhorrheic dermatitis (scalp 
dandruff) will be addressed in the remand section of this 
decision/remand, as it needs additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of whether there is new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for a pilonidal 
cyst has been obtained and developed by the agency of 
original jurisdiction.

2.  The additional evidence that has been associated with the 
record since February 1963 with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a pilonidal cyst is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of that particular claim.



CONCLUSIONS OF LAW

1.  The February 1963 rating decision that denied entitlement 
to service connection for a pilonidal cyst is final.  
38 U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. § 3.104 
(1956, Supp. 1963).

2.  New and material evidence has not been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a pilonidal cyst.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . .  ."  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's new and material 
claim on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and the recent decision of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist and 
notify claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to submit 
specific types of competent evidence that will enable VA to 
reopen, and review on the merits, his service connection 
claim, and of the specific reasons for denying that claim.  
In particular, it is noted that, in the May 1999 rating 
decision, and in the Statement of the Case that was issued in 
August 1999, the RO explained to the veteran that in order to 
have his claim for service connection for a pilonidal cyst 
reopened, he needed to submit evidence that would be 
considered new and material.  The RO also explained to the 
veteran that he had failed to submit new and material 
evidence because the newly submitted evidence was simply not 
pertinent to his claim for service connection for a pilonidal 
cyst.

VA's compliance with its re-defined duties to assist and 
notify claimants under the VCAA is further evidenced by the 
April 2000 remand in which the Board, explaining that "the 
veteran has identified records which could possibly reopen 
..." his claim, asked the RO to attempt to secure private and 
VA medical records that the veteran had referred to as 
pertinent to his claim for service connection for a pilonidal 
cyst.  The RO complied with this instruction and, having 
received a response from the veteran identifying the medical 
facilities in question, attempted to secure any such records.  
These efforts were fruitless, however, as no records were 
found at the private and VA medical facilities identified by 
the veteran.  The RO advised him of this fact by Supplemental 
Statement of the Case (SSOC) that was issued in June 2002 
and, even though no "new and material" evidence had yet 
been submitted, scheduled the veteran for a VA medical 
examination that was conducted in August 2002, the report of 
which is of record.  By SSOC dated in October 2002, the RO 
advised the veteran that service connection for a pilonidal 
cyst remained denied, as no objective evidence of the current 
manifestation of the alleged pilonidal cyst had been found on 
recent VA medical examination.

The record also shows that the veteran has declined his right 
to have a hearing before a member of the Board or an RO 
officer, and that the RO has secured all available evidence 
that has been identified by the veteran as pertinent to this 
particular claim.  Also, the veteran has not provided any 
additional information or evidence, nor identified any 
additional evidence, pertinent to the new and material issue 
hereby on appeal, that may be available but not yet part of 
the record.  Thus, no further assistance to the veteran is 
necessary under the VCAA regarding this particular claim.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue of 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a pilonidal cyst have been made by the agency 
of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's claims file reveals that the RO 
denied a claim for service connection for pilonidal cyst in a 
February 1963 rating decision after finding that, while there 
was evidence of a pilonidal cyst during service, there was 
simply no objective evidence of the current manifestation of 
this claimed disability, as shown on VA special surgical 
examination conducted in November 1962.  The veteran was 
notified of the decision later that same month, and he did 
not appeal.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  Such a decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority.  A claimant has one year from 
notification of a decision of the agency of original 
jurisdiction to file a Notice of Disagreement (NOD) with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  See 38 U.S.C. § 4005(c) (1958, Supp. 
1962); 38 C.F.R. § 3.104 (1956, Supp. 1963).

Since the veteran never filed an NOD with the February 1963 
rating decision that denied his claim for service connection 
for a pilonidal cyst, that rating decision is now final.  
Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim to reopen in the present case was 
received in September 1998.  Therefore, the amendments are 
not applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

The question of whether newly submitted evidence constitutes 
"new and material evidence" is to be answered in each 
particular case based on the definition provided by this 
regulation.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for a pilonidal 
cyst, on any basis, was accomplished in the February 1963 
rating decision.  Therefore, the evidence to be reviewed at 
this time to determine whether it is new and material is the 
evidence that has been associated with the record since 
February 1963.

The evidence that has been associated with the record since 
February 1963 includes 
private medical records from Ben Taub Hospital in Houston, 
Texas, dated between 1983 and 1988, reflecting medical 
consultations and treatment for high blood pressure; private 
medical records from East Houston Medical Center in Houston, 
Texas, dated between 1988 and 1994 reflecting medical 
consultations and treatment mostly for high blood pressure; 
private medical records from Dr. N. J. P. reflecting medical 
consultations and treatment for high blood pressure in 1999; 
a November 2000 VA skin examination report reflecting an 
examination of the veteran's scalp, with no complaints or 
objective evidence of a pilonidal cyst; a July 2002 VA 
emergency treatment report reflecting complaints of chest 
pain, elevated blood pressure, and blurred vision; and an 
August 2002 VA skin examination report providing data on the 
severity of the service-connected skin condition of the 
scalp.  This newly submitted evidence, while new because it 
was produced after the February 1963 rating decision and was 
therefore not before VA at that early time, is not material 
because it is not pertinent to the issue of service 
connection for a pilonidal cyst.

The newly submitted evidence also includes an August 2002 VA 
medical examination report reflecting an assessment of 
pilonidal cyst by history, with no evidence of a cyst at this 
time.  This particular piece of evidence is new because it 
was produced after the February 1963 rating decision and was 
therefore not before VA at that early time.  It is not 
material, however, because it merely confirms what prior 
evidence, already of record as of February 1963, has already 
shown, i.e., the absence of objective evidence of a current 
disability.  As such, it merely duplicates evidence that was 
of record when the last final rating decision was rendered in 
1963.  It is therefore not considered new and material.

Finally, the newly submitted evidence also includes various 
written statements from the veteran, submitted since he filed 
his claim in September 1998, essentially restating his 
contentions of record to the effect that he believes that he 
should be service-connected for a pilonidal cyst.  Again, 
this evidence is not considered both new and material because 
it is duplicative of evidence that was already of record in 
1963.  It cannot be considered competent evidence showing a 
current disability because the veteran has not shown, nor 
claimed, that he is a medical expert.  Thus, while he, as 
every other layperson, is competent to provide an account of 
his own symptoms, he cannot render medical opinions because, 
as noted by the United States Court of Appeals for Veterans 
Claims, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge."  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, this evidence is 
not sufficient to factually show that the veteran currently 
has the claimed disability so as to lead the Board to find 
that his statements to that effect are new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for a pilonidal cyst.

In sum, the evidence that has been associated with the 
veteran's claims file since February 1963 is all new, in the 
sense that it was not of record when the February 1963 rating 
decision was rendered.  It is not new and material, however, 
because, by merely containing either cumulative (i.e., 
redundant) or non-pertinent data, it does not bear directly 
and substantially upon the specific matter under 
consideration.

Thus, the Board finds that the evidence associated with the 
record since February 1963, by itself and in connection with 
the evidence previously assembled, is not significant enough 
to warrant its consideration in order to fairly decide the 
merits of the veteran's claim.  In view of this finding, the 
Board concludes that none of the evidence that has been 
associated with the record since February 1963 in support of 
the veteran's application to reopen his claim of entitlement 
to service connection for a pilonidal cyst is new and 
material.  The appeal must accordingly be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a pilonidal 
cyst is not reopened and remains denied.  


REMAND

The veteran contends, in essence, that his for sebhorrheic 
dermatitis (scalp dandruff) should be rated higher than 10 
percent disabling due to its current severity.  After a 
review of the evidentiary record, the Board finds that 
additional development is necessary.  In particular, it is 
noted that the veteran has identified additional VA medical 
records that he alleges would prove his contentions on appeal 
regarding the current severity of his service-connected skin 
condition.  These VA medical records, reportedly produced in 
the year 2003 (and possibly also in the past year) have yet 
to be secured.

Also, the Board notes that the VA physician who examined the 
veteran's scalp in August 2002 did not have the benefit of 
reviewing the veteran's claims file.  Therefore, the RO 
should schedule the veteran for another VA skin examination, 
making sure this time that the veteran's claims folder is 
made available to the examiner prior to the examination.
 
Pursuant to a May 1st, 2003, decision by the United States 
Court of Appeals for the Federal Circuit, the Board is no 
longer authorized to undertake development of a case.  See 
DAV v. Sec'y of Veterans Affairs, No. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Therefore, due process considerations mandate that the Board 
remand this case to obtain the requested development and re-
adjudication from the RO.

Accordingly, this case is remanded for the following:

1.  The RO should ask the veteran to 
clarify the dates of medical treatment 
received for his scalp condition at the 
Houston, Texas, VA Medical Center.  
Thereafter, the RO should obtain and made 
part of the veteran's file these records.

2.  After the above records have been 
obtained and associated with the 
veteran's claims file, the RO should 
schedule the veteran for another VA skin 
disorders examination, making sure that 
the examiner this time has an opportunity 
to review the pertinent evidence in the 
veteran's claims file (to include the 
August 2002 VA skin diseases examination 
report) prior to the examination.

The examiner should be asked to examine 
the veteran and render a comprehensive, 
legible examination report describing, in 
as much detail as possible, the current 
severity of the service-connected scalp 
skin condition.  The findings should 
include references to the presence or 
absence (and frequency, if present) of 
exfoliation, exudation, itching, 
extensive lesions, marked disfigurement, 
ulceration, crusting, and/or systemic 
nervous manifestations.  Also, an opinion 
as to whether this condition can be 
characterized as "exceptionally 
repugnant" should be rendered.

Given the new regulations pertaining to 
the rating of service-connected skin 
conditions (of which the veteran has 
already been duly advised by the Board, 
by letter dated on February 12, 2003), 
the VA examiner should also be asked to 
indicate (a) whether the service-
connected scalp skin condition in this 
case affects at least 20 percent of the 
entire body and (b) whether this 
disability has required the use of 
systemic therapy such as corticosterioids 
or other immunosuppressive drugs for a 
total of at least six weeks during the 
past 12-month period.

The examiner should also be asked to 
include in his or her examination report 
a full rationale for all conclusions and 
findings reached.

3.  Once all the above development has 
been completed and the results have been 
fully documented in the record, the RO 
should re-adjudicate the veteran's claim 
for an increased rating for his service-
connected skin scalp condition.  Both the 
pre-amendments and post-amendments rating 
criteria should be considered, and the 
rating criteria more favorable to the 
veteran should be utilized.  If, upon re-
adjudication of this matter, the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, explaining to the 
veteran the rationale for the continued 
denial and giving him an opportunity to 
respond.

Thereafter, the RO should return the case to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


